Citation Nr: 0426618	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-02 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than June 23, 1999, 
for a 100 percent rating for post-traumatic stress disorder.



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active service from November 1964 to November 
1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Huntington, West Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  An 
October 1999 decision of the RO, in part, initially confirmed 
and continued a 50 percent evaluation for post-traumatic 
stress disorder (PTSD).  

The Board remanded the case to the RO in July 2001 for 
further development of the evidence.  While the case was on 
remand, an August 2002 decision of the RO granted a 100 
percent evaluation for the PTSD effective June 23, 1999.  The 
veteran submitted a notice of disagreement (NOD) in September 
2002 contesting the effective date assigned for the 100 
percent rating.  And the effective date issue was adjudicated 
by the RO in its statement of the case (SOC) mailed in 
January 2003.  He then perfected his appeal to the Board on 
this specific issue that same month by submitting a timely 
substantive appeal (VA Form 9).

R. Edward Bates, Attorney-at-Law, had represented the 
appellant during this appeal.  However, VA revoked Mr. Bates' 
authority to represent VA claimants, effective July 28, 2003.  
By letter dated July 15, 2004, the Board advised the 
appellant of various options for obtaining representation, 
and pointed out that he could also choose to represent 
himself.  He was advised that the Board would assume that he 
wished to represent himself if he did not respond to the 
letter within 30 days.  A response was not forthcoming, and 
the appellant is now regarded as representing himself.  


FINDINGS OF FACT

1.  An April 1997 RO rating decision granted service 
connection for PTSD and assigned an initial 50 percent 
evaluation; although notified of that decision and apprised 
of his procedural and appellate rights, the veteran did not 
timely appeal either the initial rating or effective date 
assigned.

2.  On June 23, 1999, the veteran filed a formal claim for a 
higher (i.e., increased) rating for his PTSD; he since has 
received the maximum 100 percent schedular rating 
retroactively effective from this date.

3.  There is no competent evidence of record showing that 
within the year prior to June 23, 1999, the veteran's PTSD 
had increased in severity to warrant a 100 percent rating; 
this is not factually ascertainable.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
June 23, 1999, for the 100 percent rating for PTSD.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400, and 
§ 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

VA medical records, dated from January 1998 to June 10, 1998, 
reflect the veteran's evaluation or treatment for PTSD.  
Subsequent VA medical records, dated from August 1998 to June 
11, 1999, also reflect the veteran's evaluation or treatment 
for PTSD.  When the veteran was examined at a clinic in 
August 1998, he was alert and oriented; speech was relevant 
and coherent; mood was euthymic.  His responsiveness to 
treatment was considered stable.  A Global Assessment of 
Functioning (GAF) score of 64 was assigned.  Clinical 
notations of January 1999 and April 1999 indicate essentially 
the same findings on mental status examination, and the 
veteran was assigned a GAF score of 50 following each 
evaluation.  In January 1999, his responsiveness to treatment 
was considered improved.  In April 1999, his responsiveness 
to treatment was considered stable.  

Other VA medical records, dated from July 1999 to April 2002, 
also reflect the veteran's evaluation or treatment for PTSD.  
An April 2002 report of a VA psychiatric examination reflects 
the examiner's detailed review of the claims file and a 
mental status evaluation.  The diagnoses were PTSD and major 
depressive disorder.  The examiner assigned a GAF score of 
43.  The assessment was that the veteran was totally 
unemployable by reason of PTSD alone.  

A report was received in July 1999 from a Vet Center.  The 
assessment was that the veteran was severely limited by his 
PTSD symptoms and was totally disabled.  The clinician 
believed that the veteran would never be able to return to 
any form of gainful employment.  An April 2000 report from 
Vet Center reflects that the veteran continued to be severely 
limited by PTSD symptoms.

Received in August 2001 were statements from the veteran's 
brother and from the veteran's girlfriend.  They described 
manifestations of the veteran's nervous condition.  They 
indicated that the veteran had very dysfunctional social 
relationships and expressed the belief that he could not get 
along in the workplace with a boss or coworkers.  

Added to the record in January 2002 was a disability 
determination and transmittal form from the Social Security 
Administration (SSA).  It was determined that the veteran had 
been disabled since October 1997.  The primary diagnosis was 
hernia repairs; the secondary diagnosis was affective 
disorder.  Medical records from VA and private medical 
providers accompany the SSA disability determination.  They 
reflect the veteran's evaluation or treatment by VA and by a 
private physician, from June 1996 to October 1997, for 
various conditions, including PTSD.  As well, they reflect 
the veteran's evaluation or treatment by private medical 
providers, from April 1998 to June 5, 1998, for various 
conditions, including PTSD.  

Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The rating decision appealed and the statement of the case 
(SOC), especially when considered together, discussed the 
pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the veteran of 
the evidence needed to prevail.  Also in a letter dated 
August 20, 2001, in particular, the RO specifically informed 
him about the VCAA-including insofar as what information he 
needed to provide in the event there were outstanding private 
treatment records that VA needed to retrieve.  Furthermore, 
he was advised the RO also would obtain his VA medical 
records if he provided information to locate them.  So the 
statutory and regulatory requirement that VA notify him as to 
what evidence, if any, will be obtained by him and what 
evidence, if any, will be obtained by VA for him, has been 
met.  See Quartuccio v. Principi, 16 Vet App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

All of the veteran's VA and private treatment records were 
obtained and associated with the other evidence in his claims 
file.  So there is no additional relevant evidence not of 
record that needs to be obtained.

Note also that very recent legislation authorizes VA to 
consider a claim, as here, even prior to expiration of the 
one-year grace period following a VCAA notice.  See the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  The veteran, though, still retains the 
right to submit additional supporting evidence up until the 
full one-year grace period expires.  This is important to 
point out because, in its August 20, 2001 VCAA letter, the RO 
indicated it was preferable the veteran responded within 60 
days.  That, at first glance, was in violation of a holding 
in a recent precedent case.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003); see, too, Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  

But bear in mind the RO's August 20, 2001 letter also 
indicated that, notwithstanding the preference that he 
respond within 60 days (i.e., by October 20, 2001), the 
veteran still had the remainder of the one-year period 
following that letter to submit additional supporting 
evidence without fear of penalty.  In fact, statements from 
laypersons were added to the record later in August 2001, 
while records from VA and non-VA medical sources were made 
part of the claims file in September 2001 and later in 
January 2002.  The additional supporting evidence, then, was 
provided by the claimant well before the expiration of the 
one-year period for doing so.  And he has not indicated or 
otherwise suggested that additional evidence is outstanding 
and needs to be obtained.  Obviously, where no such 
additional evidence even exists, there is no legitimate 
reason to further delay a decision in his appeal because no 
additional evidence is forthcoming.  This is particularly 
true where, as here, well more than one year already has 
elapsed since the VCAA letter, so adjudication of his claim 
at this juncture poses no potential risk of prejudicing him.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after", the Secretary receives a complete or 
substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

In the present case, regarding the issue of a rating greater 
than 50 percent for PTSD, a substantially complete 
application was received on June 23, 1999.  Thereafter, 
the RO issued the August 20, 2001 letter informing the 
veteran of his rights in the VA claims process.  That letter 
postdated the October 1999 decision confirming and continuing 
the 50 percent evaluation for his PTSD and, at first glance, 
appears not to comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and the holding in Pelegrini.  However, even though 
he did not receive that VCAA letter until after his claim for 
an increased rating for his PTSD already had been denied, he 
eventually received the highest possible rating of 100 
percent for this condition, anyway.  Thus, there was no 
actual harm in not receiving the VCAA notice prior to the 
initial denial of his claim (i.e., this was only harmless 
error); merely because he received that VCAA letter after the 
fact ultimately was inconsequential.

Also bear in mind that the issue now on appeal is the 
effective date for the 100 percent rating for the PTSD-not 
so much whether the veteran deserves this rating, only when 
did he become entitled to it.  And the events have transpired 
somewhat differently concerning this particular issue.  Of 
note, a substantially complete application for an earlier 
effective date for the PTSD was received on September 30, 
2002.  That, incidentally, was after-not before, the RO's 
August 20, 2001, VCAA letter concerning his former claim for 
a higher rating for his PTSD.  And although that VCAA letter 
pertained to a different issue (entitlement to a higher 
rating versus an earlier effective date), he nonetheless 
received further VCAA notice in the January 2003 SOC.  The 
additional VCAA notice in the SOC was coincident with the 
adjudication of the effective date issue, not after denying 
this benefit because he still had to perfect an appeal to the 
Board on this specific issue by submitting a timely 
substantive appeal (VA Form 9), which he did later in January 
2003.  So he already has been apprised via the SOC that 
evidence of an earlier filed claim is necessary to 
substantiate his claim for an earlier effective date.  See 
Huston v. Principi, 17 Vet. App. 195 (2003).  Nothing else, 
then, remains.



Legal Criteria

Unless otherwise provided, the effective date of an award 
based on a claim for increase for compensation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  

The effective date for an award of increased disability 
compensation is the date it was factually ascertainable that 
an increase in disability had occurred, if a claim for 
increase is received within one year of that date.  If a 
claim is not received within one year, the effective date is 
the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400 (o)(2).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If the 
application is received by VA within one year from the date 
it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim. 38 C.F.R. § 
3.155(a).

Once a formal claim for compensation has been allowed receipt 
of one of the following will be accepted as an informal claim 
for increased benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  38 C.F.R. § 3.157 (b)(1) (2001).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under the general rating formula for the evaluation of mental 
disorders, PTSD will be rated as follows under 38 C.F.R. § 
4.130, Diagnostic Code 9411:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent



Analysis

In April 1997, an RO rating decision denied an evaluation in 
excess of 50 percent for the veteran's PTSD.  As that 
decision was not appealed, it is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991).  

Since the date of receipt of the claim for an increased 
rating for the PTSD is June 23, 1999, the earliest possible 
effective date for assignment of a rating greater than 50 
percent is June 23, 1998 (i.e., one year prior)-and only 
then if it is factually ascertainable that an increase in 
disability had occurred during this immediately preceding 
year.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.3400(o)(2).

Here, though, the medical evidence covering the one-year 
period prior to June 23, 1999, indicates the veteran's mental 
clarity and mood remained satisfactory and that his 
psychiatric condition, at minimum, remained stable.  
Thereafter, the first medical evidence indicating an increase 
in disability due to his PTSD was the report of an evaluation 
at the Vet Center in July 1999, followed later by VA medical 
records, especially the report of his April 2002 psychiatric 
examination confirming extensive impairment from PTSD.  But 
these reports are all dated after (not before) his current 
effective date of June 23, 1999.  And he has provided no 
competent evidence demonstrating increased disability due to 
manifestations of his PTSD during the one-year period prior 
to June 23, 1999.  The statements from his brother and girl 
friend will not suffice because, as laypersons, they do not 
have the medical training and expertise to assess 
the severity of his PTSD.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  They only can comment, for example, on 
symptoms they personally observed and, even then, this does 
not address them in terms of the various rating criteria for 
a particular rating.  See Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994).  These lay statements also do not cite or 
otherwise refer to any medical providers of treatment for the 
veteran's PTSD during the one year period prior to June 23, 
1999.  



In sum, it was not factually ascertainable that an increase 
in disability from PTSD had occurred during the one year 
immediately preceding June 23, 1999, the date of receipt of 
the veteran's formal claim for an increase.  Accordingly, an 
effective date prior to this cannot be assigned.  

The veteran's attorney has called the Board's attention to 
statute and regulations and to case law regarding effective 
dates for claims for increased evaluations for service-
connected disability, including criteria pertaining to 
informal claims for increase and to determinations regarding 
a factually ascertainable increase in disability within one 
year before submission of a formal claim.  38 U.S.C.A. 
§ 5110(b)(2), 38 C.F.R. §§ 3.155(a), 3.157(b)(1), 
3.400(o)(2); and Servello v. Derwinski, 3 Vet.App. 196 
(1992).  Here, however, the Board's review of the claims file 
reveals no communication or action by the veteran-predating 
the submission of the formal claim for increase on June 23, 
1999-evidencing that he was seeking an increased evaluation 
for PTSD.  In any event, although the record contains no 
communications from the veteran regarding increased 
impairment from PTSD other than the formal claim received on 
June 23, 1999, the Board is required under governing criteria 
to evaluate the evidence of record dating back to 
June 23, 1998-the date one year before the claim's filing-
to determine whether an increase in severity of the veteran's 
PTSD was ascertainable within the year before he submitted 
his formal claim.  However, as discussed above, the Board has 
found no evidence in the claims file demonstrating an 
increase in severity of PTSD during the one-year period prior 
to the date of receipt of the formal claim for increase.  

For these reasons, the claim for an effective date prior to 
June 23, 1999, for the 100 percent rating for PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, this doctrine is inapplicable in 
the current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  




ORDER

The claim for an effective date earlier than June 23, 1999, 
for the 100 percent rating for PTSD is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



